DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/09/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 07/14/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Van C. Ernest on 02/16/2022.
The application has been amended as follows: 
Claims 14 and 15 are canceled. 
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Lee (US 20130032038 A1) in view of Branz (US 5442997 A), Ishihara (JP 2014083240 A), Fukumori (US 20140109774 A1), and Fukumoto (JP 2004245540 A).
While Ishihara teaches (Paragraph 0031) a rice cooker with a controller that receives data related to the texture of the rice from user input on a display unit (user interface) and sets the time for a steaming process based on that texture data, Fukumori teaches (Paragraph 0085, 0089) adjusting the 
Claims 2-13 and 16-19 are allowed as a result of depending upon allowable claim 1.
The closest prior art for claim 20 is the same prior art cited above for claim 1. Claim 20 is allowable over the prior art for the same reasons as claim 1 above, namely the prior is insufficient because Fukumori simply distributes a predetermined amount of liquid without the controller performing a computation, and nothing in the prior art teaches accounting for the combined effects of steam, added liquid, and condensed steam on texture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792